                           United States District Court
                         Western District of North Carolina
                                Charlotte Division
           Jamaal Gittens,
                                      )              JUDGMENT IN CASE
             Plaintiff(s),            )
                                      )             3:16-cv-00228-FDW-DSC
                 vs.                  )
                                      )
               Equifax                )
                                      )
            Defendant(s).
                                      )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 5, 2019 Order.

                                               November 5, 2019
